Citation Nr: 1211691	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected traumatic brain injury with residuals of cognitive decline, adjustment disorder, mixed, with anxiety and depression (TBI with adjustment disorder) from November 16, 2006 through October 22, 2008.  

3.  Entitlement to a rating in excess of 40 percent for service-connected traumatic brain injury with residuals of cognitive decline and memory loss (TBI) beginning October 23, 2008.

4.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder and a depressive disorder, not otherwise specified (PTSD), beginning October 23, 2008.

5.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic headaches beginning October 23, 2008.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The Veteran served on active duty from September 1974 to December 1989 and from June 2004 to November 2006.  

In June 2010, the Board of Veterans' Appeals (Board) denied service connection for fibromyalgia, right ear hearing loss, and gastroesophageal reflux disease and denied increased ratings for residuals of a left hip contusion and strain, bilateral pes planus, eczema/dermatitis, a right elbow disorder, degenerative joint disease of the first metatarsophalangeal joint, hypertension, and irritable bowel syndrome.  The Board remanded the issues currently on appeal to the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO) to obtain records from the Lincoln Vet Center, employment records, and VA genitourinary and neuropsychiatric evaluations.  

Employment records were obtained and added to the claims files.  VA genitourinary and neuropsychiatric examinations were conducted in March 2011.  Consequently, there has been substantial compliance with the June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).
FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a sexual dysfunction and for increased evaluations for service-connected TBI, PTSD, and posttraumatic headaches; and he has otherwise been assisted in the development of his claims.

2.  The evidence indicates that the Veteran has intermittent sexual dysfunction due to service-connected disability.  

3.  Prior to October 23, 2008, the Veteran's TBI with adjustment disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

4.  Under the rating criteria in effect since October 23, 2008, the Veteran's TBI is manifested by no more than level "2" impairment for any relevant facet of TBI.  The medical evidence does not show objective evidence warranting level "3" impairment under any of the relevant "facets" of TBI.  

5.  Under the rating criteria in effect since October 23, 2008, the Veteran is entitled to a separate 50 percent rating for PTSD with depression; the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to psychiatric symptomatology.

6.  Under the rating criteria in effect since October 23, 2008, the Veteran is entitled to a separate 30 percent rating for posttraumatic headaches; the evidence relevant to the Veteran's headaches more nearly approximates characteristic prostrating attacks averaging once a month; the evidence does not show very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.
CONCLUSIONS OF LAW

1.  The Veteran has sexual dysfunction proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  The criteria for a rating in excess of 30 percent, prior to October 23, 2008, for TBI with adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.3, 4.7, 4.14 (2010); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

3.  The criteria for a rating in excess of 40 percent, effective October 23, 2008, for TBI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045 (2011). 

4.  The criteria for the assignment of an evaluation in excess of 50 percent for 
service-connected PTSD with depression, effective October 23, 2008, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for an evaluation in excess of 30 percent for service-connected migraine headaches, effective October 23, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the Veteran in February and March 2007, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for TBI, PTSD with depression, and posttraumatic headaches.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

In accordance with the requirements of VCAA, the above-noted letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the letters.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the February and March 2007 letters on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in December 2008 and March 2011.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Service Connection Claim

Law and Regulations

The Veteran seeks service connection for sexual dysfunction due to service-connected disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Analysis

It was noted on VA evaluation in April 2007 that the Veteran complained of overall decrease in libido.  He described some degree of erectile dysfunction, for which he was given medication that helped.  He was not having trouble with erections.

It was noted in VA treatment reports for April 2009 that the Veteran should continue his current regimen for his erectile dysfunction.

According to a March 2011 VA genitourinary evaluation, the Veteran complained of erectile dysfunction after beginning his antihypertensive medication in 2003; he did not have complete loss of use of a creative organ.  The condition was reported to be intermittent with remissions.  The Veteran was taking medication, which helped, allowing sexual activity 3/4th of the time.  Examination of the urethra, perineal sensation, penis, testicles, spermatic cord, and scrotum was normal.  The examiner noted that there was no identifiable structural penile deformity.  The diagnosis was sexual dysfunction.  After review of the claims files and examination of the Veteran, the examiner concluded that it was at least as likely as not that the use of antihypertensive medication was one of a number of contributing causes to the Veteran's erectile dysfunction.  According to an August 2011 Addendum, mental health problems, such as those for which the Veteran is service connected, can affect the Veteran's libido.  

Based on the March and August 2011 VA opinions, the Board finds it reasonable to conclude that because there is medical evidence linking the Veteran's intermittent sexual dysfunction to medication that he takes for his service-connected hypertension and to his service-connected psychiatric disorder, service connection for sexual dysfunction is warranted.


Increased Rating Claims

The Veteran contends that the service-connected disabilities at issue are more severe than currently evaluated.  Because the disabilities are not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claims for increased ratings for TBI with adjustment disorder, TBI, PTSD with depression, and posttraumatic headaches will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  


General Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 




TBI

Schedular Criteria

During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693  - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5). 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g) ; VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

Stated differently, in this case a staged rating is based on a liberalizing change in rating criteria.  In accordance with 38 U.S.C.A. § 5110(g), the effective date may be no earlier than the effective date of the liberalizing act or administrative issue. 

Under the previous regulation, Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2008).  This diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  

The criteria of Diagnostic Code 9440 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The criteria provide for a 50 percent rating under Diagnostic Code 9440 where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440 (2008).
Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  But now there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than 
self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 


Analysis

The Veteran was granted service connection for an adjustment disorder, mixed, with anxiety and depressed mood by rating decision in May 2007, which assigned a 30 percent rating effective November 18, 2006, under Diagnostic Code 9440.  An August 2007 rating decision granted service connection for posttraumatic brain injury, with residuals of cognitive decline, as part of the already service-connected adjustment disorder, under Diagnostic Codes 8045-9440; the 30 percent rating was not changed.  A July 2009 rating decision granted service connection for posttraumatic stress disorder, 50 percent disabling under Diagnostic Code 9411, and for posttraumatic headaches, 30 percent disabling under Diagnostic Code 8100, as separate disorders under the liberalizing legislation in effect beginning October 23, 2008; this rating decision also granted a 40 percent rating for posttraumatic brain injury effective October 23, 2008 under Diagnostic Code 8045.  

When examined by VA in April 2007, the Veteran was unemployed.  He complained of depression, insomnia, low energy, difficulty concentrating, and anxiety.  He had been married to his current wife for five years and was close to his brothers and mother.  He was appropriately dressed and his speech was spontaneous and coherent.  He was fully oriented and his thought process was unremarkable.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts, difficulty with impulse control, memory problems, or problem with daily living.  His affect was constricted, and his mood was dysphoric.  He noted panic attacks.  The diagnosis was adjustment disorder, mixed, with anxiety and depressed mood; his GAF score was 60.  He was noted to experience a mild to moderate level of symptoms from his adjustment disorder and that his condition did not meet the required criteria for PTSD.  The Veteran's anxiety and depressed mood had caused some limitations in his ability to find work, to socialize more effectively, and to expand recreational pursuits.

VA treatment records for July 2007 reveal that the Veteran complained of headaches, memory loss, and photophobia.  The diagnosis was posttraumatic brain injury with residual cognitive decline.  It was noted to affect his employment and daily activities, with memory loss, decreased concentration, and difficulty following instructions.

According to a September 2007 neuropsychiatric screening report from Quality Living Inc., the Veteran's level of performance was below what would be expected, suggesting some degree of frontal-executive dysfunction, as well as reduced ability in the area of declarative, meaning verbal memory, functioning.  

The Veteran complained on VA evaluation in December 2008 of severe fatigue and difficulty concentrating; he said that bright lights and loud noises caused panic attacks.  The Veteran had moderately impaired judgment for complex or unfamiliar decisions, as he was usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; he had little difficulty with simple decisions.  Social interaction was described as routinely appropriate.  He was occasionally disoriented to one of the four aspects of orientation.  Motor activity was normal most of the time, but mildly slowed at times due to apraxia, which is the inability to perform previously learned motor activities despite normal motor function.  
Visual special orientation was mildly impaired, as he occasionally got lost in unfamiliar surroundings and had difficulty reading maps or following directions.  He had three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family, or other close relationships.  The criteria noted for neurobehavioral effects was that for a "0" of impairment.  Communication and consciousness were normal.  The diagnosis was TBI with residual of memory loss, hearing loss, tinnitus, taste loss, and posttraumatic headaches.  Impairment of memory, attention, concentration, and executive functions was mild.  

According to a VA Addendum dated later in December 2008, the Veteran underwent a neuropsychological assessment for TBI.  Overall, the Veteran's pattern of neuropsychological functioning as measured by the screening battery indicated variable performance but was overall consistent with the Veteran's report of TBI.  He obtained a total Repeatable Battery for Neuropsychological Status (RBANS) score within the mildly impaired range for his age; the score was noted to be in the moderately impaired range if both age and educational level are taken into account.

VA treatment records for April 2009 reveal intermittent memory loss.

According to December 2010 correspondence from the Lincoln Vet Center, there was no record that the Veteran had been to the Center.

Employer records were added to the claims folder in March 2011.  According to Employer records dated in June 2010, the Veteran was responsible for two tractor-trailer incidents, in November 2009 and June 2010; the first one when he caused the tractor-trailer to strike a fixed object and the second one when he caused damage to the equipment while hooking it to the trailer.

According to VA TBI evaluation in March 2011, impairment of memory, attention, concentration, and executive functions was in the mild range based on objective evidence.  Judgment, orientation, motor activity, visual special orientation, communication, and consciousness were noted to be normal.  Social interaction was described as routinely appropriate.  The criteria noted for neurobehavioral effects was that for a "0" of impairment.  The examiner concluded that objective neuropsychiatric testing showed substantial improvement in several areas of neurocognition since the previous evaluation.

As noted above, the Veteran was assigned a 30 percent rating, effective November 18, 2006, for adjustment disorder, mixed, with anxiety and depressed mood, under Diagnostic Code 9440, by rating decision in May 2007.  An August 2007 rating decision granted service connection for posttraumatic brain injury, with residuals of cognitive decline, as part of the already service-connected adjustment disorder, under Diagnostic Codes 8045-9440.  A July 2009 rating decision granted a 40 percent rating for posttraumatic brain injury effective October 23, 2008 under Diagnostic Code 8045.

Under the rating criteria in effect prior to October 23, 2008, the Board finds that a rating in excess of 30 percent is not assignable under Diagnostic Codes 8045-9440.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  The Veteran has not been diagnosed with multi-infarct dementia associated with brain trauma at any point during the pendency of the appeal.  

A rating in excess of 30 percent is not warranted for the Veteran's TBI with adjustment disorder prior to October 23, 2008, because the medical evidence prior to October 23, 2008 does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  In fact, when examined by VA in April 2007, the Veteran was noted to experience a mild to moderate level of symptoms from his adjustment disorder.  He was appropriately dressed and his speech was spontaneous and coherent.  He was fully oriented and his thought process was unremarkable.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts, difficulty with impulse control, memory problems, or problem with daily living.  

Under the rating criteria effective October 23, 2008, the Board finds that a rating in excess of 40 percent is not warranted under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" because the medical evidence does not reflect an overall disability picture consistent with a level of impairment of "3" (that is, 70 percent disabling) for any one facet.  38 C.F.R. 
§ 4.124a (effective October 23, 2008).  The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets, and a higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. 

For the time period in question-October 23, 2008 forward, the December 2008 and March 2011 VA examinations are the relevant medical evidence to consider to determine the highest level of severity for any facet of cognitive impairment.  

The Board assigns a level of severity of "1" for the facet pertaining to memory, attention, concentration and executive functions because the VA examiners reported mild impairment of memory, attention, concentration, and executive functions.  A 70 percent evaluation (level of severity of 3) would only be appropriate if the VA examiner had found objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  

In terms of judgment, the VA examiner in December 2008 found evidence of moderately impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  As such, a level of severity of "2" has been assigned for the judgment facet.  A 70 percent evaluation (level of severity of 3) is not warranted unless a medical examiner finds evidence of moderately severely impaired judgment for even routine and familiar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "0" has been assigned for the social interaction facet, because the VA examiner found evidence that social interaction was routinely appropriate.  A higher 70 percent evaluation (level of severity of "3") is not warranted unless a medical examiner finds evidence that social interaction is inappropriate most or all of the time. 

The VA examiner found in December 2008 that the Veteran was occasional disoriented to one of the four aspects of orientation, which warrants a level of impairment of "1."  The examiner in March 2011 found the Veteran's orientation to be normal.  A higher 70 percent evaluation (level of severity of "3") is not warranted unless the Veteran is often disoriented to two or more of the four aspects of orientation.

The Board assigns a level "1" for motor activity because It was reported in December 2008 that motor activity was normal most of the time, but mildly slowed at times due to apraxia.  Motor activity was normal in March 2011.  A higher 70 percent evaluation (level of severity of "3") is not warranted unless motor activity is moderately decreased due to apraxia.  

A level of "1" is assigned for visual special orientation because it was mildly impaired in December 2008, as the Veteran occasionally got lost in unfamiliar surroundings and had difficulty reading maps or following directions.  Visual special orientation was normal in March 2011.  A level of "3" is assigned when visual special orientation is moderately severely impaired, such as when he gets lost even in familiar surroundings.    

A level of severity of "2" has been assigned for the subjective symptoms facet, because the 2008 VA examiner found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  In this case, the Veteran experienced frequent insomnia, and hypersensitivity to sound and light.   A higher overall evaluation of 70 percent (level of severity of 3) based on the subjective symptoms facet is not attainable.  A level of impairment of "2" (that is, 40 percent disabling) is the highest level of severity for the subjective symptoms facet. 

Based on the findings in December 2008 and March 2011, a level of severity of "0" has been assigned for the neurobehavioral effects facet, as the findings on both VA evaluations cited the language for "0" level of impairment.  A 70 percent evaluation (level of severity of "3") is not warranted unless the examiner finds evidence of one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Communication and consciousness were noted to be normal on VA evaluations in December 2008 and March 2011.  As such, a level of severity of "0" is assigned for the facets pertaining to communication and consciousness.  In order to obtain a 70 percent level (level of severity of "3") for communication, there would need to be evidence of an inability to communicate either by spoken language, written language, or both at least half, but not all, of the time or to comprehend spoken language, written language, or both at least half, but not all, of the time.  With respect to consciousness, the only level is a total level of impairment, which involves a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or coma. 

As noted above, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  To obtain a 70 percent evaluation, a severity level of "3" would have to be assigned for one of the 10 facets discussed above.  However, "2" is the highest level of severity noted for any of the facets, which was assigned for judgment and for subjective symptoms.  Therefore, based on the medical evidence for the time period in question, a 70 percent evaluation is not warranted because none of the 10 facets is assigned a level of severity of "3".  In summary, the Board finds that the evidence does not support a 70 percent disability rating for other symptoms of the Veteran's TBI under Diagnostic Code 8045.  38 C.F.R. § 4.124a. 
The Veteran is competent to report his TBI symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted decision; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  


PTSD

Schedular Criteria

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The Veteran was originally granted service connection for PTSD in a July 2009 rating decision and assigned a 50 percent disability rating under Diagnostic Code 9411, effective October 23, 2008.  

The Veteran complained on VA psychiatric evaluation in December 2008 of symptoms that included insomnia, nightmares, flashbacks, depression, and irritability.  He noted that he was taking medical for his psychiatric disorder, which helped because he was able to function.  He was noted to be clean and appropriately dressed, fully oriented, without delusions, homicidal or suicidal thoughts.  His thought content was unremarkable, and he had good impulse control.  He was lethargic and fatigued; his affect was constricted; his mood was dysphoric.  He was working full time as a truck driver; he had lost four weeks of work over the last year due to illness.  

Chronic PTSD and depressive disorder were diagnosed.  His GAF score was 55.  It was reported that problems related to occupational functioning were decreased concentration, difficulty following instructions, and increased absenteeism.  The Veteran's psychiatric symptoms resulted in moderate impairment in thinking, mild impairment in family relationships, and severe impairment in work and mood.  The examiner concluded that the psychiatric symptomatology would produce moderately severe impairment of the Veteran's reliability and productivity.

VA treatment reports for September 2009 reveal assessments that include depression and insomnia; the Veteran was taking medication for his psychiatric problems.  A PTSD screen in August 2010 was positive; the Veteran complained of nightmares, avoidance of things that reminded him of it, and hypervigilance.

It was noted on VA psychiatric evaluation in March 2011 that the Veteran was employed full time as an independent property and casualty insurance agent, which he had performed since November 2010.  He said that he had previously worked as a truck driver for a year and a half but had to quit because of problems with diabetes.  He complained of impairment in memory, attention, and concentration, which was noted to be in the mild range based on objective evidence.  On mental status evaluation, he was fully oriented; and his judgment was normal.  His thought processes and content were normal.  His hygiene was good, and he did not have inappropriate or obsessive behavior, hallucinations, panic attacks, or difficulty with impulse control.  His affect was restricted, and his mood was anxious.  PTSD and depression were diagnosed, with a GAF score of 59.  According to this examiner, the Veteran's PTSD symptomatology did not result in deficiencies in judgment, thinking, family relations, work, or mood.  The Veteran's PTSD and depression resulted in reduced reliability and productivity.

As noted, the Veteran is in receipt of a 50 percent schedular evaluation for his PTSD.  This rating contemplates a disability of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.    

To warrant a higher rating of 70 percent, there would need to be evidence indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A review of the evidence noted above does not show the symptomatology required for a higher rating.  In particular, the findings on VA psychiatric evaluations in December 2008 and March 2011, as well as the outpatient reports for 2009 and 2010, reveal that the Veteran was working full time and did not have a problem with judgment or family relations.  He was working as an independent insurance agent and had previously worked as a truck driver.  He noted that he had quit his job as a truck driver after working for a year and a half because of difficulty treating his diabetes while on the road.  

His GAF scores were 55 in 2008 and 59 in 2011, both of which are considered to represent overall moderate impairment.  Although the examiner in December 2008 noted severe impairment in work, the GAF score of 55 indicates moderate symptoms and moderate difficulty in occupational functioning.  In fact, it was noted in March 2011 that his thought processes and content were normal; his hygiene was good; and he did not have inappropriate or obsessive behavior, hallucinations, panic attacks, or difficulty with impulse control.  

Consequently, while the Veteran's psychiatric symptomatology, which includes depression, insomnia, and difficulty concentrating, does cause functional impairment, as evidenced by the assigned rating, an initial evaluation in excess of 50 percent is not warranted for service-connected PTSD with depression based on the evidence discussed above.  

The Veteran is competent to report his psychiatric symptoms, which include insomnia, depression, and nightmares.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the criteria discussed above.     




Posttraumatic Headaches

Schedular Criteria

The Veteran's migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."


Analysis

The Veteran was granted service connection for traumatic headaches by rating decision in July 2009 and was assigned a 30 percent rating effective from October 23, 2008.  

The Veteran complained on VA evaluation in December 2008 of twice weekly headaches, approximately 9-10 a month, 70 percent were disabling.  The headaches were frontal on the left; nausea was present but no vomiting.  He said that his headaches lasted for hours.  His headaches were treated with continuous medication.  He was employed full time as a truck driver.  The diagnosis was posttraumatic headaches; it was noted that the Veteran's headaches had a significant effect on his occupation, with decreased concentration, difficulty following instructions, and pain.  His headaches prevented exercise and sports and caused a severe effect on chores, recreation, and traveling.

The Veteran complained on VA evaluation in March 2011 of 1-2 headaches a week, with one incapacitating headache a month.  He was taking medication for his headaches, and his response to current treatment was fair.  The condition was noted to have stabilized.  The condition did not interfere with his employment or daytime activities.  He had not lost any time from work due to headaches in the past year.  The diagnoses were closed head injuries, remote, and post concussive headaches.  His headaches affected his occupation by causing decreased concentration and pain.  It affected his daily activities because he sometimes had to lie down when the headaches were severe.  He said that he missed work about once a month due to the more severe headaches.

Although the Veteran's service-connected migraine headaches cause significant impairment, as indicated by the assigned 30 percent rating, a rating in excess of 30 percent is not warranted for the Veteran's headaches during the appeal period because the evidence reveals that the Veteran has been able to work full time and it was reported in March 2011 that he had incapacitating episodes about once a month over the previous several months.  Although the Veteran complained in December 2008 of incapacitating headaches about twice a week, he was able to work full time as a truck driver and subsequently quit work in November 2010 due to diabetes.  Consequently, the evidence does not show the severity of symptomatology that could be considered the equivalent of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Moreover, there is no more appropriate rating code under which to rate the Veteran's migraine headaches.  See Butts, supra.
The Veteran is competent to report his headache symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted decisions; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  


Final Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the 
service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case, as discussed above.  See 38 C.F.R. § 4.1 (2011).

The medical evidence does not indicate that while the Veteran's TBI, PTSD with depression, and posttraumatic headaches cause functional impairment, as evidenced by the assigned ratings, they do not cause "marked" interference with employment.  In fact, the evidence on file reveals that the Veteran has been working full time for several years after service discharge, including as a truck driver and then as an insurance agent.  There is also no evidence of frequent periods of hospitalization due to any service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for TBI, 


PTSD with depression, or posttraumatic headaches pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claims denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for erectile dysfunction is granted.

An initial evaluation in excess of 30 percent for TBI with adjustment disorder from November 18, 2006 to October 22, 2008 is denied.

An evaluation in excess of 40 percent for TBI beginning October 23, 2008 is denied.

An initial evaluation in excess of 50 percent for PTSD with depression is denied.

An initial evaluation in excess of 30 percent for posttraumatic headaches is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


